DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21 2022 has been entered.
Receipt of Arguments/Remarks filed on January 21 2022 is acknowledged. Claims 1-79 were/stand cancelled. Claims 80-141 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 80 and 121 are allowable. The restriction requirement among species of configuration, active substance and polymer, as set forth in the Office action mailed on April 2 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 2 2021 is partially withdrawn.  Claims 95, 98, 100, 135 and 140 directed to species of active, location of active and species of polymer are no longer withdrawn from consideration because the claim(s) requires all 101-120, directed to a different configuration is withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Zeiger on January 27 2022.

The application has been amended as follows: 


claim 86: please replace “wherein the active substance is loaded into at least one loadable polymeric component” with “wherein the active substance is loaded into at least one of the plurality of first polymeric components” in lines 1-2.

	In claim 91: please replace “wherein the degradable linker” with “wherein at least one of the plurality of degradable linkers” in lines 1-2.

	In claim 97: please replace “of each first polymeric component” with “of at least one of the plurality of first polymeric components” in line 2.

	In claim 98: please replace “of the first polymeric component” with “of at least one of the plurality of first polymeric components” in line 2.

	In claim 100: please delete both commas “,” the first one is after “comprises” and the second one is before “or” in line 2.  

	Please cancel claims 101-120.

	In claim 140: please delete both commas “,” the first one is after “comprises” and the second one is before “or” in line 2.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the IDS filed January 21 2022 cites reference WO2015187746A1 which is only available as prior art as its filing date of June 2 2014 via provisional application 62006541 (i.e. available as prior art under 35 USC 102(a)(2)) as the instant application has an effective filing date of June 11 2014.   While WO2015187746A1 discloses at least two components which are connected together by a hinge or adhesive and that the arms and hinge are released from one another.  The instant claims are distinguished from this prior art.  Regarding claim 80 and its dependents, the instant claims require that the degradable linkers connect the first polymeric and second polymer components and that the second polymeric components are free of active substance.  While WO2015187746A1 refers to Figure 5 which shows two APIS (active pharmaceutical ingredients) separated by a non-active pharmaceutical ingredient.  This recitation is not supported in the provisional application and WO2015187746A1 does not teach that a linker joins these two sections (i.e. the API and the second containing the non-active pharmaceutical ingredient).  Regarding claim 121 and its dependents, while the hinge of WO2015187746A1 could read on the instantly claimed second polymeric component, WO2015187746A1 does not teach a separate degradable linker component which connects the first and second polymeric components.  Thus, the claims when read in light of the specification are distinguished from this prior art. The instant claims are distinguished from the other references referred to in the IDS for reasons already of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
Claims 80-100 and 121-141 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616